Case 15-22915-L|\/|| Doc 88 Filed 03/04/19 Page 1 of 3

UNITED STATES BANKRUPTCY COURT, SOUTHERN DISTRICT OF` F`LORIDA

s'_n_n_v;rt:"»b.uscou£cs=ao_\:

CHAPTER 13 PLAN |Individual Adiustment of Debts)

 

 

 

 

 

ij Original Plan
|:] Amended Plan (lndicate lst, an, etc. Amended. ifapp|ica|:)|e)
iii lst l\/lodiiied Plan (lndicate lst` 2nd` etc. Moditied, ifapplicable)
DEBTOR: Daniel Soto JOINT DEBTOR: CASE NO.: 15-22915 k
SS#: xxx-xx- 6064 SS#: xxx-xx-
I. NOTICES
To Debtors: Plans that do not comply With local rules and judicial rulings may not be confirmable, Al[ plans, amended plans

and modified plans shall be served upon all creditors and a certificate ot`service filed with the Clerl< pursuant to
Local Rules 2002-l (C)(S), 30[5-l(B)(2], and 3015»2. Debtol‘(S) must commence plan payments within 30 days of
filing the chapter 13 petition or within 30 days of entry of the order converting the case to chapter IS.

To Creditors: Your rights may be affected by this plan. You must file a timely proofor" claim in order to be paid. Your claim may
be reduced, modified or eliminated

To A|l Parties: '[`he plan contains no nonstandard provisions other than those set out in paragraph Vlll. Debtor(s) must check one
box on each line listed below in this section to state whether the plan includes any ofthe t`ollowing:

 

 

 

 

 

 

 

The valuation ofa secured claim, Set out in Section ll[, which may result in a ,
f partial payment or no payment at all to the secured creditor @ mc]uded :l NO[ mclwa
Avoidance ofajudicial lien or nonpossessory, nonpurchase-money security interest, set .
Om in Section m |:| lncluded @ Not mcluded
Nonstandard provisions, set out in Section Vlll il lncluded ij Not included
Il. PLAN PAYMENTS. LENGTH OF PLAN AND DEBTOR(S]' ATTORNEY'S FEE

 

A. MONTHLV PLAN PAYMENT: This Plan pays for the benefit ofthe creditors the amounts listed below, including trustee’s
fees of 10%1 beginning 30 days from the filing/conversion date. ln the event the trustee does not retain the full l[)%, any unused
amount Will be paid to unsecured nonpriority creditors pro~rata under the plan:

l. $12128.77 formonths l to 43 ;

2. 53;934.86 formonths 44 to 44 ;

3. for months to ;

B. DEBTOR(S]' ATTORNEY'S FEE: |:] NONE ii PRO BONO
Tota| Fees: $3500.00 Total Paid; SISOO.UO Ba|ance Due: $2000.00

 

Payable 546.5[ /month (l\/lonths ; to£ )

Allowed fees under hR 2016-1(13)(2] are itemized below:
$3.500 Chapter 13 Case,

 

Applications for compensation must be filed for all fees over and above the Court‘s Guidelines for Compensation.
lII. TREATMENT OF SECURED CLA|MS

A. SECURED CLAIMS: |:] NONE

[Retain Liens pursuant to ll U.S.C. §1325 (a][$)] Mortgage{s)/Lien on Real or Personal Property:
]- Cl”edlf@l`-` Freedom l\/lortgage Corp

Addr€SSS PO BGX 37623 Arrezlragc/' Payoff`on Petition Date $2l.123.22
Philadelphia, PA 19l01

Arrears Pa_vment(Cure) $408_88 /month (Months | to 43 )
Last 4 Digits my Arrears l]ayment (Cure) 553,54|.38 /month (Months 44 to _44 )
ACCOUm NO-3 4799 chu|ar l’ayment (|`vlainlain] "“\\'ill pay ou 51.0|5.()‘) /mont|i [Months _l_ 1041 J

 

 

LF-3l (rev. |Or'_’-r'l?] Pngc l 0|`3

 

IV.

VI.

VII.

VIIl.

Case 15-22915-L|\/|| Doc 88 Filed 03/04/19 Page 2 of 3

 

 

 

Debtor(s): Daniel Soto Case number: 15»22915 n m
Other:
il Real Property Checl< one below for Real Property:
ElPrincipal Residence [:|Escrow is included in the regular payments
ther Real Pro erty The debtor(s) will pay taxes insurance directly
P

Address ofCol|ateral:
20630 SW 1231‘d Ct
Miami, FL

[| Personal Property/Vehicle

Description of Collateral:

 

 

 

B. VALUATION OF COLLATERAL: |:| NONE

C. LIEN AVOIDANCE @NONE

D. SURRENDER OF COLLATERAL: Secured claims filed by any creditor granted stay reliefin this section Sha|l not receive a
distribution t`oin the Chapter i3 Trustee.

E] NoNE

E. DIRECT PAYMENTS: Secured claims filed by any creditor granted stay reliefin this section shall not receive a distribution
fom the Cbapter 13 Trustee.

@ NoNE

TREATMENT OF FEES AND PRIORITY CLAlMS las defined in ll U.S.C. §507 and ll U.S.C.§ 1322(3)(4)]
A. ADlVllNlSTRAT[VE FEES OTHER THAN DEBTORS(S)' ATTORNEY'S FEE: l:l NONE
B. INTERNAL REVENUE SERVICE: iii NONE
C. DOMESTIC SUPPORT OBLIGAT[ON(S): l_:l NONE
D. OTHER: l:i] NONE
TREATMENT OF UNSECURED NONPRIORITY CRED|TORS

A. Pay $100.00 /month (i\/[onths l to£ )

Pay /month (l\/lonths to__ )
Pro rata dividend will be calculated by the T:‘ustee upon review oftiled ciaims after bar date.
B. iii if checked1 the Debtor(s) will amend/modify to pay !OD% to all allowed unsecured nonpriority claims.

C. SE,PARATELY CLASSIFIED: [:| NONE

*Debtor(s) certify the separate c|assification(s) oftlie claim(s) listed above will not prejudice other unsecured nonpriority
creditors pursuant to ll U.S.C. § 1322.

EXECUTORY CONTRAC'I`S AND UNEXPIRED LEASES: Secured claims filed by any creditor/lessor granted stay relief in this
section shall not receive a distribution from the Chapter 13 Trustee.

|:| NONE
INCOME TAX RETURNS AND REFUNDS: |:| NONE
|E Debtor(s} will not provide tax returns unless requested by any interested party pursuant to l l U_S.C. § 521.

NON-ST`ANDARD PI.AN PROVISIONS iii NONE

LF-Bl (rev. lUr'3/l?] Page 2 Df3

 

Case 15-22915-L|\/|| Doc 88 Filed 03/04/19 Page 3 of 3

Debtor(s): Daniel Soto Case numbcr: 15-22915 j

PROPERTY OF THE ESTATE VVILL VEST IN THE DEBTOR(S) UPON PLAN CONFIRMATION.

1 declare that the foregoing chapter 13 plan is true and correct under penalty ofperjuiy.

 

 

/s/Daniel Soto Debtor 3/4/2019 /s/Martha S Ocampo .loint Debtor 354/3019
Daniel Soto Date Date
/S/ Ricardo Corona, Esq. 3/4/2019

Attorney with permission to sign on Date

Debtor(s)' behalf

By filing this document, the Attorney for Debtor(s} or Debtor(s), if not represented by counsel, certifies that the wording and
order of the provisions in this Chapter 13 plan are identical to those contained in Loca| Form Chapter 13 P[an and the plan
contains no nonstandard provisions other than those set out in paragraph VIII.

LF-3| (re\c 10!3.'17) Page 3 oi`3

